Citation Nr: 1642887	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 26, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran (appellant) served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Columbia, South Carolina, which granted service connection for PTSD and assigned an initial 30 percent rating.  

The Veteran testified before the undersigned at a February 2011 Travel Board hearing.  A transcript has been associated with the file.

In February 2014, the Board remanded the claims for an initial rating in excess of 30 percent for PTSD and entitlement to a TDIU.  Thereafter, in a September 2015 rating decision, the RO granted a 70 percent disability rating for the entire initial rating period on appeal.  The RO also granted a TDIU effective August 26, 2010.  Although the RO granted a higher 70 percent disability rating for PTSD and awarded a TDIU, the claims remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the rating period prior to August 26, 2010, the Veteran's PTSD did not more nearly approximated total occupational and social impairment.
2.  For the rating period beginning August 26, 2010, the Veteran's PTSD more nearly approximated total occupational and social impairment.

3.  For the period prior to August 26, 2010, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected PTSD disability; he was working full-time at substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the rating period prior to August 26, 2010,the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the rating period beginning August 26, 2010,the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TDIU have not been met for the period prior to August 26, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A notice letter was sent to the Veteran in December 2009, prior to the initial adjudication of the claims on appeal.  Nonetheless, the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2010 and January 2015, during which the examiners conducted psychiatric examinations of the Veteran, reviewed the claims file, discussed the Veteran's history, considered the lay evidence presented, discussed the Veteran's symptoms, and reached conclusions and offered opinions based on history and examination that were consistent with the record. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the entire rating period on appeal.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran maintains that his PTSD disability is more severe than what is contemplated by the currently assigned 70 percent disability rating.  During the February 2011 Board hearing, the Veteran reported homicidal and suicidal ideation and that he had left his job due to PTSD.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the period beginning August 26, 2010, the Veteran's PTSD has manifested total occupational and social impairment.  The Board further finds that the Veteran's PTSD disability did not more nearly approximate the 100 percent rating criteria for the period prior to August 26, 2010.

The evidence includes a May 2010 VA PTSD examination.  During the evaluation, the Veteran reported difficulty with his sleep pattern, nightmares about two times a week, night sweats, and intrusive thoughts of the war on a daily basis.  He also reported flashbacks about twice a month, hypervigilance with exaggerated startle reaction to loud noises, and difficulty being in crowds.  Problems with anger and irritability were noted described as primarily verbal aggression, but not physically violence.   The Veteran reported having no close friends outside of family.  He indicated that he isolated himself and was living in a campground for about four years.  The Veteran stated that he did not trust anyone and reported transient symptoms of depression that last about two days a week.  Very low energy levels were also noted.  He reported periods of feeling hopeless, but denied being suicidal
or homicidal.  The Veteran reported problems with short-term memory for about two years.  It was also noted that he was employed as a machinist working four, 10 hour shifts.  He indicated difficulty getting along with co-workers over the years and primarily worked alone. 

Upon mental status examination, the May 2010 VA examiner noted that the Veteran was alert and oriented to person, place, day, and date.  Thought process was linear and affect was mildly anxious.  Spontaneous speech was fluent and grammatical.  Attention was generally within normal limits and memory was within normal limits for age.  The Veteran did not report any overt symptoms of psychosis and he denied any history of suicide attempts, to include current suicide or homicide ideations.  A GAF score of 57 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Pursuant to the Board's remand, the Veteran was afforded another VA PTSD examination in January 2015.  During the evaluation, the Veteran reported that he worked until about 2010 and reported that he had been isolated since his retirement. 
He reported that he got into multiple fights at various places and indicated that he had homicidal ideation.  Current symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance.  The examiner also indicated that the Veteran retired from work, but reported a history of poor adjustment at work, with multiple physical altercations with co-workers as well as difficulty getting along with others.  His difficulty with concentration, irritability, and getting along with others was noted to continue causing impairments in his ability to obtain and maintain employment. 

Upon review of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximated a 100 percent disability rating for the period beginning August 26, 2010.  In this regard, the Veteran and the January 2015 VA examiner indicated that he was unable to work starting in 2010.  The Veteran's employer indicated that he was last employed on August 25, 2010 and also stated that the Veteran appeared to be very jumpy when someone approached him at work.  Further, during the February 2011 Board hearing, the Veteran reported homicidal and suicidal ideation and that he had left his job due to PTSD.  The Board finds that the evidence beginning August 26, 2010 also reflects that the Veteran was socially isolated and had problems with anger, irritability, and mild memory loss.  For these reasons, the Board finds that a 100 percent disability rating is warranted for the rating period beginning August 26, 2010.

Regarding the rating period prior to August 26, 2010, the Board finds that the Veteran's PTSD did not manifest total occupational impairment as required by the 100 percent disability rating criteria.  Although the evidence demonstrates that the Veteran may have had some difficulties dealing with co-workers and hypervigilance, he was able to maintain employment employed as a machinist working 40 hours a week

Further, the evidence prior to August 26, 2010 reflects that the Veteran did not manifest gross impairment in communication, persistent delusions or hallucinations, suicidal or homicidal ideation, gross inappropriate behavior, disorientation, or poor hygiene.  In addition, the Veteran acted appropriately during the May 2010 VA examination.  The Board acknowledges that the Veteran reported difficulty with concentration and memory during this time period; however, these impairments in thought process are not of such severity as to be considered "gross" impairments. 
For these reasons, the Boar finds that a rating in excess of 70 percent for the rating period prior to August 26, 2010 is not warranted.

With regard to extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.  The primary symptoms associated with his disability prior to August 26, 2010 were depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Thus, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU

In a September 2015 rating decision, the RO granted a TDIU effective August 26, 2010.  As such, the Board will only consider whether entitlement to a TDIU is warranted for the rating period prior to August 26, 2010.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

In this case, the Veteran has only one service connected disability (PTSD, rated as 70 percent disabling prior to August 26, 2010).  

The evidence includes a VA Form 21-4192 from the Veteran's former employer which indicates that the Veteran last worked on August 25, 2010.  The Veteran has also indicated that he last worked in August 2010.  

The Board finds that the weight of evidence shows that prior to August 26, 2010 the Veteran's service-connected disability did not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  Significantly, the evidence of records shows gainful employment prior to August 26, 2010, and the Veteran has not contended otherwise.  The salary earned for this period is far above the poverty threshold, and the Veteran worked full time.  While the Board recognizes that the Veteran may have experienced some difficulties at work as a result of his PTSD disability, the evidence does not reflect that he was terminated from employment.  During this period the Veteran was holding full-time substantially gainful employment. 

For these reasons, the Board finds that the undisputed evidence demonstrates that for the period prior to August 26, 2010 the criteria for a TDIU have not been met or more nearly approximated.  In cases such as this, where the law is dispositive and the case turns on the undisputed fact that the Veteran was working full-time at substantially gainful employment, the claim should be denied.  Sabonis v. Brown, 6 Vet app. 426 (1994).


ORDER

For the rating period prior to August 26, 2010, a disability rating in excess of 70 percent is denied. 

Beginning August 26, 2010, a 100 percent disability rating for PTSD is granted.

For the rating period prior to August 26, 2010, a TDIU is denied.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


